Exhibit 3.2 PAULSON (DELAWARE) CAPITAL CORP. (A DELAWARE CORPORATION) CERTIFICATE OF DESIGNATION OF RIGHTS AND LIMITATIONS OF SERIES 1 CONVERTIBLE PREFERRED STOCK The undersigned, President of Paulson (Delaware) Capital Corp. (the “ Corporation ”), a Delaware corporation, DOES HEREBY CERTIFY that the following resolutions were duly adopted by the Board of Directors of the Corporation by unanimous written consent on July 24, 2014 (the “ Effective Date ”); WHEREAS , the Board of Directors is authorized within the limitations and restrictions stated in the Amended and Restated Certificate of Incorporation of the Corporation, to provide by resolution or resolutions for the issuance of 30,000,000 shares of preferred stock, par value $0.0001 per share, of the Corporation, in such series and with such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions as the Corporation’s Board of Directors shall fix by resolution or resolutions providing for the issuance thereof duly adopted by the Board of Directors; and WHEREAS , it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to authorize and fix the terms of a series of preferred stock and the number of shares constituting such series . NOW, THEREFORE, BE IT RESOLVED: Section 1. Designation and Authorized Shares . The Corporation shall be authorized to issue Two Million Nine Hundred Ninety Six Thousand Four Hundred Eighty-Two (2,996,482) shares of Series 1 Convertible Preferred Stock, par value $0.0001 per share (the “ Series 1 Preferred Stock ”). Capitalized terms not defined herein shall have the meaning as set forth in Section 10 below. Section 2. Liquidation . (a)Upon the liquidation, dissolution or winding up of the business of the Corporation, whether voluntary or involuntary, each Holder of Series 1 Preferred Stock shall be entitled to receive, for each share thereof, out of assets of the Corporation legally available therefor, an amount in cash equal to (and not more than) the amount that would have been payable to such Holder if the shares of Series 1 Preferred Stock held by such Holder had been converted pursuant to Section 5(a) hereof into Common Stock immediately prior to the date of liquidation, winding up or dissolution of the Corporation (the “ Liquidation Amount ”). Notwithstanding anything to the contrary in this Section 2 or elsewhere in this Certificate of Designation, the holders of Series 1 Preferred Stock will not be entitled to any payment with respect to any assets held in the Liquidating Trust, which will be reserved for distribution to the beneficiaries of the Liquidating Trust, and will take precedence over any entitlements set forth herein in all respects. (b)Any distribution in connection with the liquidation, dissolution or winding up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made in cash to the extent possible. Whenever any such distribution shall be paid in property other than cash, the value of such distribution shall be the Fair Market Value of such property. Section 3. Rank.
